Title: To George Washington from Richard Peters, 6 August 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] Augt 6th 1777

The Board have employed the Bearer Mr James White to furnish a temporary Supply of Vinegar, Beer & Vegetables to the Army while they stay in their present Situation. As this Gentleman is not in the Commissary’s Department there will be some clashing unless your Excellency puts the Matter upon its proper Footing. Mr White will want Authority to get Waggons to hall the Articles he supplies & he thinks it would be best to have Fatigue Men to dig Potatoes &c. I dont know whether this Supply is a Gratuity to the Soldiers or whether it is to be considered as Part of the Ration. Your Excellency will no Doubt settle this. At all Events the Men should have the Articles they stand so much in Need of & let Forms be settled here after. I have the Honour to be Your very obed. Servt

Richard Peters Secy


If your Excellency should think of appointing or recommending a Field Armourer I am told that the one who acts in that Capacity to the North Carolina Brigade is a very proper one.

